Citation Nr: 0805488	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He died in May 2003.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a June 2007 hearing before the 
undersigned Veterans Law Judge.

At her June 2007 Board hearing, the appellant withdrew her 
appeal for service-connected burial benefits.  Accordingly, 
the Board no longer has jurisdiction over this issue and the 
appeal as to this issue is dismissed.  See 38 C.F.R. 
§§ 20.101(d) & 20.204(b) (2007).


FINDINGS OF FACT

The preponderance of the medical evidence of record indicates 
that the veteran's terminal interstitial fibrosis was at 
least as likely as not caused by exposure to herbicide agents 
during his period of active service in Vietnam.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, interstitial pulmonary fibrosis, have been 
met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed, sufficient evidence is of record to grant this 
claim.  Therefore, no further notice or development is needed 
with respect to this issue.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall be presumed to be due to exposure to such 
herbicide agents if they have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded by presumptive laws and regulations 
from establishing entitlement to service connection for the 
cause of the veteran's with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran served on active duty from March 1968 to March 
1971, including a period of service in Vietnam from February 
4, 1969, to April 11, 1969.  Based on his service in the 
Republic of Vietnam, he is presumed to have been exposed to 
certain herbicide agents, including Agent Orange.  See 38 
U.S.C.A. 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although the veteran's idiopathic pulmonary fibrosis is not a 
condition for which presumptive service connection based on 
Agent Orange exposure is available, the appellant is not 
precluded by presumptive laws and regulations from 
establishing service connection for the cause of the 
veteran's death with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Clinical evaluation of the veteran's lungs and chest was 
normal at his pre-induction examination in August 1967.  As 
noted above, he entered service in March 1968.  Service 
medical records in April 1968 show the veteran was 
hospitalized from April 21, 1968, to April 25, 1968, for an 
upper respiratory infection.  An April 21, 1968, chest X-ray 
showed an increased lung marking in the right hilar region, 
with no pneumonic consolidation.  He was treated thereafter 
and released to duty on April 25, 1968.

The veteran's service medical records are otherwise silent 
for diagnosis or treatment of a disorder of the lungs.  At 
his February 1971 service separation examination, clinical 
evaluation of the lungs was normal and a chest X-ray was 
negative.

Records of private treatment indicate that as of January 2000 
the veteran had mild interstitial lung disease.  A consulting 
physician recommended that the veteran be referred for a 
rheumatology consultation.  An imaging study conducted in 
September 2000 indicated that the veteran had a minimal to 
mild degree of pulmonary fibrosis.  In May 2000 he was 
experiencing chest pains but had no shortness of breath.  In 
December 2000 he was diagnosed as having a form of 
rheumatism, which by December 2001 had evolved into 
inflammatory joint disease.  By September 2002 he was 
receiving continuing treatment for diagnosed rheumatoid 
arthritis.  His condition progressed rapidly and by February 
2003 he was diagnosed as having end-stage pulmonary fibrosis.

The veteran's May 2003 death certificate indicates that the 
cause of death was idiopathic pulmonary fibrosis of 
approximately 2 years' duration, due to (or as a consequence 
of) rheumatoid arthritis of approximately 3 years' duration.  
Acute respiratory distress syndrome and bilateral 
pneumothoraces are listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

In a letter dated in May 2005, cardiothoracic surgeon James 
P. Caralis, D.O., noted that he was the operating thoracic 
surgeon who biopsied the veteran's lung in April 2003.  At 
that time, the veteran was hospitalized in progressive 
respiratory failure with bilateral interstitial changes 
diagnosed by X-ray.  The veteran was then diagnosed by open 
lung biopsy with idiopathic pulmonary fibrosis.  Dr. Caralis 
noted that the veteran eventually died during that hospital 
stay.  He asserted that "[i]t is my medical opinion that 
certainly the pulmonary fibrosis that [the veteran] suffered 
from was at least as likely as not due to Agent Orange 
Exposure," and asserted that "idiopathic fibrosis can be 
caused by Agent Orange exposure."  Because Dr. Caralis is a 
thoracic surgeon who has expertise in obtaining biopsies for 
the purpose of determining the etiology of lung illnesses, 
the Board affords this physician's opinion a significant 
degree of probative weight.

In a letter dated in July 2005, Daniel White, M.D., who was 
the veteran's treating internal medicine physician, opined 
that because of the veteran's service in Vietnam, it was at 
least as likely as not that the veteran's terminal pulmonary 
fibrosis was due to exposure to Agent Orange.

Additionally, the appellant has submitted several articles 
and publications from the Internet from medically oriented 
cites, and what appear to be peer-reviewed medical or 
scientific publications, which generally appear to be 
credible and of significant probative weight.  One article is 
of a scientific study concluding that there is no safe amount 
of dioxins - that exposure to any amount of dioxins does 
damage.  Other articles indicate that pulmonary fibrosis and 
other interstitial lung disease may be caused by exposure to 
pollutants, toxins, poisons, and environmental exposures.  
Another article specifically indicates that lung disease may 
be associated with Agent Orange exposure.  There is also an 
abstract of a published 1986 medical case report in which it 
was specifically concluded that "chronic progredient diffuse 
alveolar damage [was] probably related to exposure to 
herbicides."  The specific exposure to herbicides noted in 
the 1986 case report was that of a Vietnam veteran who served 
in defoliated areas of Vietnam.  Additional articles indicate 
that dioxins harm the immune system and the lungs, and 
describe the physiological and chemical processes by which 
this occurs.  While these writings are not specific enough to 
serve as an opinion of a  medical nexus between the veteran's 
exposure to herbicides in service and his terminal pulmonary 
fibrosis, they do serve to generally indicate that the 
specific medical nexus opinions provided by Dr. White and Dr. 
Caralis are medically plausible.

At a June 2007 Board hearing, the veteran's surviving spouse, 
a licensed practical nurse, expressed her opinion that the 
veteran's terminal pulmonary fibrosis was etiologically 
related to exposure to herbicides in Vietnam.  She 
acknowledged that she was "not an expert in any particular 
field" but did submit additional medical articles that she 
believed supported her theory of etiology.   Her contention 
was that the veteran's exposure to herbicides in Vietnam 
suppressed his immune system, causing rheumatoid arthritis, 
and, in turn, pulmonary fibrosis.  The Board affords the 
opinion of the veteran's surviving spouse limited weight 
based on her experience as a nurse, but without any specific 
area of medical expertise.

The Board finds that the preponderance of the medical 
evidence indicates that the veteran's terminal pulmonary 
fibrosis was at least as likely as not caused by exposure to 
herbicide agents during his period of active service in 
Vietnam.  The opinions to this effect from Dr. White, the 
veteran's treating physician, and Dr. Caralis, who conducted 
a biopsy of the veteran's lungs, are the most expert and 
fully reasoned specific medical opinions of record.  The 
articles and publications submitted by the veteran's 
surviving spouse serve to demonstrate that the medical 
opinions provided by Dr. White and Dr. Caralis are medically 
plausible and based on a recognized theory of etiology.  In 
light of the foregoing, entitlement to service connection for 
the cause of the veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


